Citation Nr: 0504910	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arthritis of the left 
hip, claimed as secondary to service-connected varicose veins 
of the left lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to July 
1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which, in part, denied the veteran's claim 
of entitlement to service connection for bilateral hip 
arthritis, claimed as secondary to service-connected varicose 
veins of the left lower extremity.

In February 2004, the Board remanded this issue for 
clarification as to whether a medical nexus existed between 
the claimed left hip arthritis and the service-connected 
varicose veins.  This was obtained, and in September 2004 the 
RO in Huntington, West Virginia issued a supplemental 
statement of the case which continued to deny the veteran's 
secondary service connection claim.  The veteran's claims 
folder was returned to the Board, and on January 21, 2005 the 
veteran's accredited representative submitted an informal 
hearing presentation.

On January 27, 2005 the Board received a statement from the 
veteran which reads as follows:  "Dear Sir: I wish to cancel 
my appeal concerning the issue of service connected 
compensation for my left hip.  I no longer wish to pursue 
this issue.  Please cancel the appeal and advise me.  Thank 
you."  The statement was signed by the veteran and forwarded 
to the Board via his local service officer in Chicago and the 
Appeals Section Supervisor of VFW in Washington, D.C.

Additional comment

In its February 2004 decision, the Board decided another 
issue which was then on appeal, the matter of the veteran's 
entitlement to an increased rating for his service-connected 
varicose veins.  The Board granted an increased rating, 60 
percent, which was effectuated in a March 2004 rating 
decision of the VA Appeals Management Center in Washington, 
D.C. (the AMC).  That issue was therefore previously decided.  
See 38 C.F.R. § 20.1100 (2004).  


FINDING OF FACT

In January 2005, prior to the promulgation of a decision in 
the appeal, the Board received a request from the veteran 
that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2004).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2004).  

Discussion

The veteran has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.





ORDER

The appeal is dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


